Citation Nr: 9923926	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
bilateral varicose veins, prior to January 12, 1998.

2. Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg for the period from 
January 12, 1998, through December 18, 1998.

3. Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent 
disabling.

4. Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and M.B.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1941.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in April 1997, the RO confirmed and continued 
the 30 percent evaluation then in effect for bilateral 
varicose veins.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination conducted in November 1997, and the adoption of 
new regulations pertaining to varicose veins, the RO, in a 
rating decision dated in February 1998, assigned a 20 percent 
evaluation for varicose veins of each lower extremity, 
effective January 12, 1998.  When this case was before the 
Board in November 1998, it was remanded in order to afford 
the RO an opportunity to consider the new regulations.  
Subsequently, following a VA examination in December 1998, 
the RO, by rating action dated in March 1999, assigned a 40 
percent evaluation for varicose veins of the right leg, 
effective December 19, 1998, and confirmed and continued the 
20 percent rating for varicose veins of the left lower 
extremity.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Prior to January 12, 1998, the veteran's bilateral 
varicose veins were manifested by varicosities below the 
knee and involvement of the deep circulation.  There was 
no evidence of ulceration.

3. The bilateral varicose veins were not more than moderately 
severe.

4. Effective January 12, 1998, the varicose veins of the 
right leg were manifested by edema, without evidence of 
ulceration of stasis pigmentation.  

5. A VA examination conducted on December 19, 1998 
demonstrated edema and stasis pigmentation of the right 
lower extremity.  There is no evidence of induration.

6. The varicose veins of the left lower extremity do not 
extend above the knee, and there is no evidence of ulcers, 
edema, stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
bilateral varicose veins, prior to January 12, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (as in effect 
prior to January 12, 1998).

2. A rating in excess of 20 percent for varicose veins of the 
right leg for the period from January 12, 1998, through 
December 18, 1998, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(as in effect prior to January 12, 1998, and effective 
January 12, 1998).

3. A rating in excess of 40 percent for varicose veins of the 
right leg, effective December 19, 1998, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (as in effect prior to January 12, 
1998, and effective January 12, 1998).

4. A rating in excess of 20 percent for varicose veins of the 
left lower extremity is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (as in effect prior to January 12, 1998, and 
effective January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his varicose veins that are 
within the competence of a lay party to report are sufficient 
to conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

A Medical Board report dated in August 1941 shows that the 
veteran had varicose veins which had been injected by 
civilian doctors prior to service.  Ligation and injection of 
varicose veins was done in service in June 1941.  It was 
concluded that the veteran was unfit for duty due, in part, 
to varicose veins.  

By rating decision dated in March 1942, the RO granted 
service connection for bilateral varicose veins, and assigned 
a 10 percent evaluation.  

The veteran was hospitalized by the VA in April 1964 for 
complaints referable to his legs.  He reported that he had 
undergone multiple operative procedures for varicose veins.  
An examination of the extremities revealed an area of 
erythema with mottling, and tenderness over the posteromedial 
aspect of the right calf.  There was no localized temperature 
elevation.  There were no palpable cords or tenderness in 
other areas.  The diagnosis was superficial thrombophlebitis.  

Based on the evidence summarized above, the RO, by rating 
action dated in May 1964, assigned a 20 percent evaluation 
for varicose veins.  

The veteran was afforded a VA examination in May 1983.  An 
examination disclosed scattered small varicosities, mostly 
below the knee.  They were somewhat tortuous, but not 
sacculated.  There were a number of so-called spider varices.  
These were particularly prominent around the ankle.  The 
right calf measured one inch greater than the left calf.  On 
the left side, there were also scattered varicosities.  There 
was one rather large sacculated varicosity below the knee, on 
the inner aspect of the leg.  Arterial pulsations were 
normal.  The diagnosis was varicose veins, bilateral, with 
thrombophlebitis, right. 

In a rating decision dated in June 1983, the RO assigned a 30 
percent evaluation for bilateral varicose veins, with 
thrombophlebitis, right, effective December 1981.  This 
evaluation remained in effect for many years.  

VA outpatient treatment records show that a venous duplex 
scan of the right lower extremity was conducted in January 
1996.  It was noted that the veins were compromised 
throughout.  There was no evidence of a deep venous 
thrombosis in the right lower extremity.  The veteran 
complained of swelling in both legs in October 1996.  

The veteran submitted a claim for an increased rating for 
bilateral varicose veins in February 1997.

A VA examination of the feet was conducted in March 1997.  
The veteran reported that his lower legs swelled up, usually 
when they were in the dependent position for a prolonged 
period.  He had tried several treatments, but none seemed to 
help his symptoms.  He also complained of intermittent sharp 
pain and a burning sensation in the lower extremities.  An 
examination revealed hyperpigmentation and multiple 
varicosities, with the right lower leg more affected than the 
left.  The circumference of the right leg was approximately 
1.5 cm. greater than the left, measured 10 cm. below the 
tibial tuberosity.  The dorsalis pedis and posterior tibial 
pulses were 1+.  The skin temperature was normal to touch.  
The diagnoses were varicose veins and venous stasis, most 
likely secondary to varicose veins.

On VA examination of the arteries and veins in November 1997, 
the veteran complained of swelling, pain and intermittent 
burning of the lower extremities.  It was aggravated by 
prolonged standing and walking, and was alleviated by 
medication.  He stated that the swelling was worse in the 
evening.  He denied any ulcers.  He related that it was 
slightly worse in cold weather, but the veteran denied 
cramping, blanching, cyanosis or rubor.  The veteran also 
denied any ulcerations, change in color of his lower 
extremities, eczema, history of infection or phlebitis.  An 
examination disclosed that there was atrophy of the lower 
extremity muscle groups on the right lower extremity, four 
inches above the tibial tuberosity.  The thigh circumference 
of the leg was 15 inches on the left, and 14 inches on the 
right.  He had dilated, tortuous, superficial varicosities 
bilaterally to the knee.  There was good capillary refill, 
less than two seconds.  There was 2+ edema of the right lower 
extremity to the mid pretibial area, which was constant and 
not relieved by elevation.  There was no evidence of rubor, 
ulceration or eczema.  The lower extremities were cool, with 
sparse pretibial hair distribution.  The extremities were 
pink, and did not show evidence of discoloration.  Dorsalis 
pedis was 1+, bilaterally.  The femoral pulses were 2+, 
bilaterally.  There was positive Trendelenburg's test 
bilaterally, showing incompetence of the valves of the lower 
extremities.  The diagnosis was varicosities of the lower 
extremities with incompetence and deep circulation 
involvement.  The veteran had evidence of fatigue, heaviness 
and pain, secondary to the vascular insufficiency.  

VA outpatient treatment records disclose that the veteran was 
seen in October 1998.  It was noted that he had been seen in 
the emergency room the previous day because of unilateral 
swelling of the right foot compared to the left foot.  He was 
to be evaluated for thrombophlebitis.  An examination 
revealed soft swelling of the foot and ankle, without 
erythema, focal tenderness and warmth.  The veteran's 
posterior calf was somewhat tender.  The veteran was sent for 
Doppler studies which were normal.  The assessment was venous 
insufficiency.  It was noted that the veteran had been given 
support hose in the past, but did not want to wear them.  He 
was advised to elevate his leg above his heart as much as 
possible during the day and especially at night.  It was also 
reported that day that a right lower extremity venous study 
showed no deep venous thrombosis of the right leg.

The veteran was afforded a VA examination of the arteries and 
veins in December 1998.  He complained of chronic lower 
extremity pain.  It was noted that the veteran was a preacher 
and that he was unable to deliver his sermons because he 
could not stand long enough due to pain, swelling and 
weakness of his legs.  He had claudication if he walked on 
level ground.  He had aching, fatigue and abnormal sensation 
in his right leg at rest and after prolonged standing and 
after walking.  His symptoms of edema were relieved by 
elevation of the extremity and occasionally with compression 
hosiery, but the symptoms of fatigue, aching and pain were 
not relieved.  Current treatment included medication and 
rest.  On examination, it was noted that the veteran had 
bilateral lower extremity varicose veins that were quite 
significant in size.  He did not have any ulcers, edema, 
stasis, pigmentation or eczema of the left leg.  On the right 
leg, he had 1/4 edema to the ankle.  There were no ulcers.  He 
had stasis pigmentation around the right ankle, and no 
eczema.  The diagnosis was that the veteran had a right 
femoral vein ligation in service, with resultant post 
phlebitic syndrome.  The veteran had bilateral varicose 
veins.  The varicose veins on the right side were secondary 
to the right femoral vein ligation.  He had arterial 
insufficiency on the right lower extremity based on a 
decreased dorsalis pedis pulse.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 50 percent evaluation may be assigned for bilateral 
varicose veins which are severe; involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  When moderately 
severe; involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion; no involvement of the deep 
circulation, a 30 percent evaluation may be assigned.  NOTE:  
Severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be 
rated as moderately severe.  Diagnostic Code 7120 (as in 
effect prior to January 12, 1998).

A 60 percent evaluation may be assigned for varicose veins 
with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  With 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation may 
be assigned.  A 20 percent evaluation is assignable with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  Diagnostic Code 7120 (effective January 12, 1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski,         
1 Vet. App. 308, 312-13 (1991). However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date. Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  In essence, the Court has held that for any date 
prior to the effective date of revised regulations, the Board 
could not apply the revised rating schedule to a claim.

The initial question is whether a rating in excess of 30 
percent was warranted prior to January 12, 1998 for bilateral 
varicose veins.  Pursuant to the regulations in effect at 
that time, in order to assign a higher rating, the evidence 
had to show involvement above and below the knee, marked 
distortion and sacculation, as well as edema and episodes of 
ulceration.  In this regard, the Board acknowledges that when 
he was examined by the VA in November 1997, edema of the 
right lower extremity was demonstrated.  It was noted that it 
was not relieved by elevation.  In addition, the examiner 
commented that there was involvement of the deep circulation.  
Moreover, there was a positive Trendelenburg's test, and this 
demonstrated incompetence of the valves of the lower 
extremities.  It is significant to point out, however, that 
there is no indication of any involvement above the knee.  
During the November 1997 VA examination, the examiner 
specifically noted that the varicosities extended up to the 
knee.  The Board also notes that there was no indication of 
ulceration, eczema, discoloration or rubor.  The Board 
concludes that the medical findings do not support an 
increased rating.  Such findings are of greater probative 
value than the veteran's statements regarding the severity of 
his disability.  Under the circumstances of this case, the 
Board concludes that the weight of the evidence is against 
the claim for an increased rating for bilateral varicose 
veins, prior to January 12, 1998.  

With respect to the claim for a rating in excess of 20 
percent for varicose veins of the right leg for the period 
from January 12, 1998, through December 18, 1998, the Board 
notes that the veteran was afforded examinations by the VA in 
November 1997 and again in December 1998.  The Board concedes 
that the November 1997 VA examination showed edema of the 
right leg, and that this was not relieved by elevation.  
However, it is significant to observe that there was no 
evidence of stasis pigmentation or ulceration.  The Board 
finds, accordingly, that a rating in excess of 20 percent for 
varicose veins of the right leg is not warranted for the 
period prior to January 12, 1998.  Even considering the 
regulations in effect prior to January 12, 1998, the Board 
notes that a higher rating would not be warranted in light of 
the fact that the varicosities are below the knee.  

As noted above, the RO assigned a 40 percent evaluation for 
varicose veins of the right leg, effective December 19, 1998.  
This was based on the findings of the VA examination 
conducted on December 19, 1998.  That examination revealed 
edema of the right ankle and stasis pigmentation.  The latter 
finding was noted for the first time on this examination, and 
this clearly supports the 40 percent rating assigned by the 
RO.  However, a higher rating is not warranted since there is 
no clinical evidence of induration, eczema or ulceration.  
The Board notes that the regulations which became effective 
January 12, 1998 are more favorable to the veteran and, 
accordingly, those have been applied.  There is no basis, 
however, on which a higher rating may be assigned.

Finally, the veteran argues that a rating in excess of 20 
percent is warranted for varicose veins of the left lower 
extremity.  The findings of the November 1997 VA examination, 
with respect to the left leg, indicate that there was no 
discoloration.  The varicosities did not extend above the 
knee.  The most recent VA examination of the arteries and 
veins, conducted in December 1998, establishes that there 
were no ulcers, edema, stasis, pigmentation or eczema of the 
left lower extremity.  Thus, a rating in excess of 20 percent 
is not warranted, regardless of which regulations are 
applied.  The Board concludes that the weight of the evidence 
is against the claim for an increased rating for varicose 
veins of the left lower extremity.  


ORDER

A rating in excess of 30 percent for bilateral varicose 
veins, prior to January 12, 1998, is denied.  A rating in 
excess of 20 percent for varicose veins of the right leg for 
the period from January 12, 1998, through December 18, 1998, 
is denied.  An increased rating for varicose veins of the 
right leg, currently evaluated as 40 percent disabling, is 
denied.  An increased rating for varicose veins of the left 
lower extremity, currently evaluated as 20 percent disabling, 
is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

